DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 1/19/2021.
	Claims 1-20 are pending.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/3/2020 and 5/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.
	
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 10-12 are rejected under 35 U.S.C. 102(b) as being anticipated by Riza et al. (US 5993471) hereinafter (“Riza”).
With regard to claim 10, Riza discloses a trocar assembly (10 Fig.1A) comprising: a trocar housing (12) including an inner surface defining a lumen (see inner wall 41); an annular seal (44) positioned within the lumen (see fig.3) of the trocar housing (12), the annular seal (44) having an inner annular surface defining an inner opening (shown by the inserted shaft fig.6); a trocar (10) disposed within the lumen (fig.6) of the trocar housing (12), extending through the inner opening (fig.6) of the annular seal (44), and movable through the lumen (as seen in fig.6) of the trocar (74) and the inner opening (fig,6) of the annular seal (44), the trocar (10) including an elongate body portion (20) having a distal end and a trocar member (74) extending distally from the distal end of the elongate body portion (see fig.6); and a seal retainer (44) operably coupled to the trocar housing (12), the seal retainer (58) positioned to retain the annular seal (44) within the lumen (see fig.2) of the trocar housing (12).  
With regard to claim 11, Riza discloses a trocar assembly (10), wherein the inner annular surface (fig.6) of the annular seal (44) is frictionally engaged to the elongate body portion (74) of the trocar (10) to form a fluid-tight seal between the annular seal (44) and the trocar (10).  
With regard to claim 12, Riza discloses a trocar assembly (10), wherein the seal retainer (58) is fixedly coupled to the trocar housing (12 fig.2).  



With regard to claim 14, Riza discloses a trocar assembly (10), wherein the seal retainer (58) includes a proximal lip and a distal lip and defines an inner annular region between the proximal lip and the distal lip.  

    PNG
    media_image1.png
    580
    806
    media_image1.png
    Greyscale


With regard to claim 15, Riza discloses a trocar assembly (10), wherein the annular seal (44) is disposed within the inner annular region of the seal retainer (58 fig.6).  
With regard to claim 16, Riza discloses a trocar assembly (10), wherein the annular seal (44) includes an outer surface having a proximal lip and a distal lip (as seen in fig.6), the proximal lip and the distal lip of the outer surface of the annular seal (44) extending radially outwardly from the outer surface of the annular seal (44 see fig.6).  
With regard to claim 17, Riza discloses a trocar assembly (10), wherein the proximal lip and the distal lip (as seen in fig.6) of the annular seal (44) are disposed within the inner annular region of the seal retainer (58 fig.6) to prevent axial movement of the annular seal as the trocar moves through the inner opening of the annular seal (44).  
With regard to claim 18, Riza discloses a trocar assembly (10), wherein the annular seal (44) includes a recessed region defined between the proximal lip of the annular seal (44) and the distal lip (see fig.6) of the annular seal (44), the proximal lip of the annular seal (44) disposed within the inner annular region of the 14Attorney Docket No.: seal retainer (58) and the distal lip of the seal retainer disposed within the recessed region of the annular seal (44 see fig.6).  
With regard to claim 20, Riza discloses a trocar assembly (10), wherein the annular seal (44) is formed of an elastomeric material (as can be seen in figs.3&5) configured to compress when the (74) is positioned through the inner opening of the annular seal (44 see fig.6).

 
Allowable Subject Matter
6.	Claims 1-9 are allowed.
Claims 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 13, Riza discloses a trocar assembly, but fails to disclose or show wherein the trocar housing has a distal end and the seal retainer has a proximal end, the proximal end of the seal retainer being secured to the distal end of the trocar housing.  
With regard to claim 19, Riza discloses a trocar assembly, but fails to disclose or teach wherein the elongate body portion has an outer surface defining a non-circular shape and the inner opening of the annular seal is dimensioned to correspond in shape to the non-circular shape of the outer surface of the elongate body portion.  
Conclusion
7.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/18/2022